TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00172-CR




                               Milton Britt Crowe, Appellant

                                              v.

                                The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
           NO. 64,934, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                           MEMORANDUM                 OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: April 23, 2010

Do Not Publish